United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL STATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-550
Issued: June 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 20, 2006 appellant filed an appeal of a July 22, 2006 decision of the Office
of Workers’ Compensation Programs denying his hearing loss claim and August 30 and
November 24, 2006 decisions denying modification. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that he sustained a traumatic right ear
injury in the performance of duty on April 19, 2006.

FACTUAL HISTORY
On April 29, 2006 appellant, then a 46-year-old mechanical engineering technician, filed
a traumatic injury claim (Form CA-1) asserting that he sustained right ear pain, pressure and
“ringing sounds” due to an April 19, 2006 exposure to hazardous noise. He asserted that his
“right ear was in close proximity to an internal voice communication system located in the main
machinery space, when an announcement was made.”
In a May 11, 2006 letter, the Office advised appellant of the medical and factual evidence
needed to establish his claim. The Office emphasized the need for his attending physician to
submit a rationalized report explaining how and why the April 19, 2006 incident would cause the
claimed right ear injury. The Office afforded appellant 30 days in which to submit such
evidence.
Appellant then submitted medical records from an April 30, 2006 emergency room visit.
Dr. Harry R. Lustig, Jr., an attending physician Board-certified in emergency medicine, noted a
history of right ear pain, tinnitus and decreased hearing for the past 11 days after exposure to a
loud noise when he worked on a ship. On examination, he found bulging of the right eardrum
with clear fluid. Dr. Lustig diagnosed a right eustachian tube dysfunction.
In a May 17, 2006 note, Dr. Joseph M. Higgins, an attending Board-certified internist,
noted examining appellant on May 5, 2006 for “ongoing ear problems and [decreased] hearing.”
By decision dated July 12, 2006, the Office denied appellant’s claim on the grounds that
causal relationship was not established. The Office accepted that, on April 19, 2006, appellant’s
“right ear was in close proximity to an internal voice communication system when an
announcement was made.” The Office found, however, that appellant submitted insufficient
medical evidence explaining how and why the accepted incident would cause any injury to his
right ear.
In a July 24, 2006 form, appellant requested reconsideration. He submitted additional
medical evidence.
In a May 31, 2006 report, Dr. Richard J. Hood, an attending Board-certified
otolaryngologist, noted a history of moderate hearing loss in the right ear. He noted that the
“hearing loss began suddenly on April 19th [2006] … and may be related to a sudden blast of
noise from a loudspeaker by his right ear at work at the shipyards.” Dr. Hood related appellant’s
symptoms of tinnitus and a sensation of fullness in the right ear. He found no objective
abnormalities on clinical examination. Dr. Hood obtained audiometric test results showing a
mild bilateral sensorineural hearing loss, greater on the right. He diagnosed a sensory hearing
loss and subjective tinnitus.
In a July 20, 2006 slip, Dr. Higgins stated that he examined appellant on May 5, 2006 and
diagnosed “noise exposure and eustachian tube dysfunction.
By decision dated August 30, 2006, the Office denied modification on the grounds that
the evidence submitted was insufficient. The Office found that the medical evidence submitted

2

on reconsideration did not contain a definite explanation of how and why the April 19, 2006
incident would cause the claimed right ear injury.
In a September 15, 2006 form, appellant requested reconsideration.
additional medical evidence.

He submitted

In a September 6, 2006 report, Dr. Hood stated that appellant presented “for recheck of
his right-sided hearing asymmetry and tinnitus which occurred after a blast of noise from a
loudspeaker in April while at work.” He related that appellant’s tinnitus had resolved but that
the right-sided hearing loss persisted. Dr. Hood obtained audiometric test results showing a
continued hearing loss, greater on the right.1 Tympanometry was within normal limits.
Dr. Hood diagnosed a sensorineural hearing loss.
By decision dated November 24, 2006, the Office denied modification on the grounds
that the evidence submitted was insufficient. It found that the additional medical evidence
submitted was insufficiently rationalized to establish causal relationship. The Office noted that
Dr. Hood’s opinion that appellant’s hearing loss was “most likely” due to the April 19, 2006
incident was unsupported by rationale and too indefinite to meet appellant’s burden of proof.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. First, the employee must submit sufficient evidence to establish
that he or she actually experienced the employment incident that is alleged to have occurred.5

1

Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed
decibel losses of 35, 45, 35 and 55 respectively. Testing for the left ear at the frequency levels of 500, 1,000, 2,000
and 3,000 cps revealed decibel losses of 30, 30, 20 and 45 decibels.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

3

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.6
ANALYSIS
Appellant asserted that he sustained a hearing loss in his right ear and resolved tinnitus
due to an April 19, 2006 noise exposure incident in which his right ear was in close proximity to
a shipboard loudspeaker when an announcement was made. The Office accepted that this
incident occurred as alleged. The Office denied the claim on the grounds that the medical
evidence submitted was insufficiently rationalized to establish that the accepted noise exposure
caused a right-sided hearing loss and resolved tinnitus.
Appellant submitted medical evidence in support of his claim. Dr. Lustig, an attending
physician Board-certified in emergency medicine, noted in April 30, 2006 reports that appellant
had right ear pain since the April 19, 2006 incident. He diagnosed a right eustachian tube
dysfunction but did not address causal relationship. Dr. Higgins, an attending Board-certified
internist, submitted May 17 and July 20, 2006 notes diagnosing eustachian tube dysfunction and
an unspecified history of noise exposure. As neither physician provided medical rationale
explaining how and why the April 19, 2006 incident would cause the diagnosed eustachian tube
dysfunction, their opinions are of insufficient probative value to establish causal relationship in
this case.7
Appellant also submitted reports from Dr. Hood, an attending Board-certified
otolaryngologist. In a May 31, 2006 report, Dr. Hood opined that appellant’s right-sided sensory
hearing loss “may be related to a sudden blast of noise from a loudspeaker by his right ear at
work at the shipyards.” In a September 6, 2006 report, he explained that appellant’s “right-sided
hearing asymmetry and tinnitus … occurred after a blast of noise from a loudspeaker in April
while at work.” Thus, Dr. Hood demonstrated a detailed, accurate knowledge of the accepted
April 19, 2006 incident. He is a Board-certified specialist in the field of medicine germane to
appellant’s claim. Also, Dr. Hood consistently supported causal relationship.
Although Dr. Hood’s opinion is not sufficiently rationalized8 to meet appellant’s burden
of proof in establishing his claim, it stands uncontroverted in the record and is, therefore,
sufficient to require further development of the case by the Office.9 However, the Office did not
undertake further development of this aspect of the claim, such as requesting that Dr. Hood
submit a supplemental report to clarify his opinion regarding any causal relationship between the
accepted April 19, 2006 exposure to loud noise and appellant’s right-sided hearing loss with
resolved tinnitus. The Board finds that, under the circumstances of this case, Dr. Hood’s opinion
was sufficiently relevant and compelling to warrant further development.
6

Deborah L. Beatty, 54 ECAB 340 (2003).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

See Frank D. Haislah, 52 ECAB 457 (2001) (medical reports lacking rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
9

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

4

Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility to see that justice is done.10 Accordingly, once the Office
undertakes to develop the medical evidence further, it has the responsibility to do so in a proper
manner. Therefore, the Board finds that the case must be remanded to the Office for further
development regarding Dr. Hood’s opinion that the April 19, 2006 occupational noise exposure
caused appellant’s hearing loss and resolved tinnitus. The Office should request that Dr. Hood
submit a supplemental, clarifying report on this issue. If Dr. Hood cannot provide such a report,
the case should be referred to an appropriate specialist or specialists to obtain a rationalized
opinion as to whether the accepted April 19, 2006 noise exposure caused or aggravated
appellant’s hearing loss, resolved tinnitus or any other otologic pathology. Following this and
any other development deemed necessary, the Office shall issue an appropriate decision in the
case.
CONCLUSION
The Board finds that the case is not in posture for a decision as the case must be
remanded to the Office for further development on the issue of any causal relationship between
appellant’s accepted April 19, 2006 noise exposure and his right-sided hearing loss and resolved
tinnitus.

10

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 24, August 30 and July 22, 2006 are set aside and the
case remanded for further development consistent with this decision.
Issued: June 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

